    Case: 1:20-cr-00750 Document #: 39 Filed: 12/10/20 Page 1 of 4 PageID #:259




                         UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

UNITED STATES OF AMERICA

             v.                                          Case No.: 1:20-cr-00750

MARKO NIKOLIC                                    Honorable Mag. Judge Susan B. Cox

                          MOTION TO RECONSIDER DETENTION

   Now Comes the Defendant MARKO NIKOLIC by and through his attorney MICHAEL D.

KREJCI hereby requests this Honorable Court to reconsider detention. In support thereof

Defendant submits the following:

   1. A detention hearing was held on October 29, 2020 before this Honorable Court. The

      Court granted the Government’s Motion based on a serious risk of flight. (See Court

      Order.)

   2. During the detention hearing the Government had proffered evidence indicating that

      the Defendant was untruthful to Pretrial Services when he indicated that he

      previously resided at the address of 13791 NW 19th Ave., Unit 8, Opa-locka, Florida.

      The Government introduced into evidence photographs of a building that actually

      was adjacent to this address.

   3. Due to the fact that the undersigned attorney appearing telephonically at the hearing

      he could not communicate directly with his client regarding these specific allegations

      and the defense offered no evidence to rebut them. Consequently, the Court entered

      a finding that he had been dishonest with Pretrial Services and stated that was a factor

      against him in her decision to grant the Government’s oral motion for detention.




                                                                                            1
     Case: 1:20-cr-00750 Document #: 39 Filed: 12/10/20 Page 2 of 4 PageID #:260




    4. After the hearing, the undersigned attorney spoke to the Defendant and was informed

        that there was in fact a furnished apartment located inside that industrial complex at

        that specific address1.

    5. Steven Knight an attorney from my office went to this residence on October 31, 2020

        and met with Marko Nikolic’s landlord, Jeff Sarkin. Steven Knight was allowed access

        to Unit 8 and took photographs of the apartment and mail that had been recently sent

        to the Defendant at that same address. Accordingly, this additional evidence now

        submitted clearly rebuts any implications that the Defendant had lied about his

        residence to Pretrial. (See Group Exhibits 1 and Affidavit of Attorney Steven Knight.)

    6. Moreover, in order to rebut the risk of flight, on December 3, 2020 the Defendant

        submitted a certified appraisal and supporting documents to the Government by a

        family friend who is willing to post his single-family residence with equity of

        $50,000.00 to ensure his appearance in court.

    7. In addition, the Defendant has offered the services of Mr. Baba O’Neal who would

        allow him to reside at his residence located at 2801 North Ardmore Avenue, Unit 3B

        in Chicago, Illinois and become his third-party custodian to ensure his appearance in

        court.

    8. Pretrial Services in its original report indicates that it recommended the Defendant’s

        release if the Defendant could provide a suitable third-party custodian or a surety to

        post property or bail to secure his release.




1 The photographs originally submitted by the Government were actually photographs of a building across
from that address.

                                                                                                          2
    Case: 1:20-cr-00750 Document #: 39 Filed: 12/10/20 Page 3 of 4 PageID #:261




   9. The Defendant has now provided this Honorable Court with a suitable third-party

       custodian who will allow the Defendant to reside with him at his residence and has

       agreed to monitor the Defendant’s whereabouts. The Defendant has also provided a

       surety who is willing to post his single-family residence to secure his release.

   ACCORDINGLY, these new factors brought forth clearly mitigate the allegations that the

Defendant is a serious risk of flight and therefore he should be released in accordance with

Pretrial Services recommendations.




                                           Respectfully submitted,

                                            /s/Michael D. Krejci
                                           Michael D. Krejci,
                                           Michael D. Krejci and Associates, L.L.C.
                                           1770 Park Street, Suite 205
                                           Naperville, Illinois 60563
                                           Tel. 630/388-0600




                                                                                          3
    Case: 1:20-cr-00750 Document #: 39 Filed: 12/10/20 Page 4 of 4 PageID #:262




                                CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that in accordance with Fed. R. Civ. P. 5., LR 5.5
and the General Order on Electronic Case Filing (ECF), this document and the following:

                          MOTION TO RESCONDER DETENTION

was served pursuant to the district court’s ECF system as to ECF filers on December 10, 2020.




                                          Respectfully submitted,

                                   By:     /S/ Michael D. Krejci
                                          Michael D. Krejci,
                                          Attorney for JORGE DIAZ
                                          Michael D. Krejci and Associates, L.L.C.
                                          1770 Park Street, Suite 205
                                          Naperville, Illinois 60563
                                          Tel. 630/388-0600
                                          Email:mdkrejci@yahoo.com
                                          & info@krejcikaynelaw.com




                                                                                           4
